Citation Nr: 1341416	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-12 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for a psychiatric disability claimed as depression. 

2.  Entitlement to service connection for right knee disability. 

3.  Entitlement to service connection, to include on a secondary basis, for left knee disability. 

4.  Entitlement to a disability rating in excess of 40 percent for residuals of a low back strain with degenerative changes. 

5.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to April 1975 with additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This appeal was previously before the Board in June 2011, at which time it was determined that the Veteran had submitted new and material evidence to reopen a previously denied claim for service connection for depression.  The Board then remanded this issue as well as all other issues for additional development.  The appeal has now been returned to the Board for further consideration.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

Regrettably, the Board will find that the issues of service connection for a right knee disability, entitlement to service connection for a left knee disability and entitlement to a TDIU require additional development.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.




FINDINGS OF FACT

1.  The Veteran's psychiatric diagnoses during the course of his claim include depression and polysubstance abuse. 

2.  Competent medical opinion states that the Veteran's psychiatric disabilities are not due to active service, and are not due to or aggravated by the Veteran's service connected low back disability.  

3.  The Veteran does not have either favorable or unfavorable ankylosis of any portion of his spine.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection, to include on a secondary basis, for a psychiatric disability claimed as depression have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303(a), 3.310(a) (2013).  

2.  The criteria for entitlement to a disability rating in excess of 40 percent for residuals of a low back strain with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.21, 4.40, 4.51, 4.59, 4.71a, Codes 5237, 5242 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The record shows that the Veteran was provided with proper VCAA notice in a January 2009 letter, which was prior to the initial adjudication of his claims.  The duty to notify has been met.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran declined his right to a hearing.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  The Board realizes that the Veteran's representative argues that the examination of back disability is inadequate in that it failed to provide the requested opinion regarding the Veteran's claimed additional limitations when using his back over an extended time.  However, the examination report addresses additional functional limitations due to both flare-ups and repetitive use which adequately address these contentions.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed chronic depression secondary to his service connected low back disability.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a psychiatric disability may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board will consider whether or not service connection is warranted for all psychiatric disabilities diagnosed during the period on appeal. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The service treatment records are negative for evidence of a psychiatric disability. 

The post service medical records show that service connection for lumbar strain was established in a May 1979 rating decision.  

The initial evidence of a psychiatric/psychological disability is a July 2002 VA consultation.  This states that the Veteran had just been released from prison five days earlier.  There were no past psychiatric problems prior to incarceration, but he hated prison and began to see a psychiatrist for a depressed mood three years before his release.  The Veteran was now finding it difficult to adjust to life outside of prison.  He did not mention his back disability or associated symptoms during this consultation.  The assessment was adjustment disorder with depressed mood.  

November 2005 records from a county detention center show that the Veteran reported feeling depressed.  

VA treatment records dating from 2005 to 2006 show that the Veteran was followed at the mental health clinic on a regular basis.  The diagnostic impressions were cocaine dependence, alcohol dependence, and a mood disorder associated with substance used disorder.  A provisional diagnosis of schizophrenia was made in March 2005, although the examiner who first included this provisional diagnosis also added that in his current assessment the Veteran did not have schizophrenia.  

The Veteran submitted his current claim for service connection for depression in November 2008.  

The Veteran was afforded a VA fee basis psychological examination in November 2009.  He told the examiner that he gets depressed because he wants to work but people would not hire him due to his felony record.  The Veteran said that his symptoms began in 2002, and included a depressed mood, loss of motivation, decreased activity level and sleep disturbance.  He had previously been prescribed medication to treat his symptoms.  The Veteran did not report any problems during service.  He had encountered several legal problems after leaving service.  The Veteran reported having injured his back during service.  He was now treated with medication for his back, and it resulted in chronic pain.  The Veteran's family history, social history, and employment history were reviewed.  His substance abuse history was also discussed.  The Veteran continued to use alcohol on a daily basis and previously used cocaine three times a week although he had not used in four years.  The Veteran's treatment records were discussed, and these included a negative screen for post-traumatic stress disorder (PTSD) and the March 2005 finding that he did not have schizophrenia.  Following the examination and record review, the diagnoses were major depression with psychotic features; cocaine dependence in remission; and alcohol dependence.  The examiner noted that the back injury occurred during service and the depression began in 2002.  It was further noted by the Veteran's own account he became depressed because his felony record made it difficult to find employment.  The examiner opined that the current diagnosis was not service related because there was evidence that explained the non-relationship, which was the mood disorder was related to alcohol and cocaine dependence, and the Veteran's own report of being depressed due to employment difficulties.  

The evidence includes medical treatises that discuss the relationship between depression and chronic pain.  

The Veteran was afforded an additional VA psychiatric examination in December 2011.  The claims folder was reviewed by the examiner.  The Veteran was found to have a current diagnosis of polysubstance dependence.  His history of back pain was noted.  The examiner discussed the Veteran's family history, occupational history, and health history.  His history of problems with the law and substance abuse was also discussed.  In the examiner's remarks, the Veteran was diagnosed with polysubstance dependence.  He denied current problems with depression except for feeling down around the holidays.  He did admit to having problems with depression in the past related to employment problems.  The examiner opined that the Veteran's polysubstance abuse was less likely than not to have had its onset during service or to have been caused by active duty, as his service was too short for a chronic disability to have developed.  It was also less likely than not that the Veteran's psychiatric condition was related to or aggravated by his service connected low back disability.  This was because the Veteran denied any depression or substance abuse related to his back problems.  Instead, he attributed the onset of substance abuse to going out partying during basic training and made no reference to his back disability.  

The Board finds that entitlement to service connection for a psychiatric disability claimed as depression is not warranted.  

Although the December 2011 VA examination did not include a diagnosis of depression, the requirement for a current diagnosis is met by the November 2009 VA examination that included a diagnosis of major depression.  Older records also show a provisional diagnosis of schizophrenia and rule out PTSD, but the Veteran was determined not to have these disabilities prior to submitting his current claim in November 2008.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The only other current diagnosis is substance abuse.  Therefore, the psychiatric disabilities that must be considered for service connection are depression and substance abuse.  

Although the Veteran has a current diagnosis of a disability, the evidence must still show that this diagnosis is related to service or a service connected disability before his claim can be granted.  However, the only evidence to support the Veteran's claim is the medical treatises that were submitted regarding chronic pain and depression.  Although this shows that such a relationship is possible, it does nothing to address the Veteran's specific case.  

In contrast, the November 2009 examiner opined that it was not related to either service or the Veteran's service connected back disability.  The reasoning was that the Veteran did not develop depression until many years following discharge from service, that the mood disorder could be explained by the substance abuse, and that the Veteran himself attributed his depression to causes other than the service connected back disability.  In fact, the Veteran did not even mention the back disability as a possible factor in his depression.  

The Board recognizes that the November 2009 examiner failed to discuss whether or not the Veteran's depression may have been aggravated by his back disability.  The December 2011 VA examiner was asked to supply an opinion regarding aggravation for all currently diagnosed disabilities.  However, by this point the Veteran reported he was no longer depressed, there was no diagnosis of depression, and no basis on which to provide an opinion.  The only diagnosis was polysubstance abuse, and the examiner provided the requested opinions for this disability. 

The December 2011 VA examiner opined that the Veteran's substance abuse was not related to either service or to his service connected back disability, or aggravated by the service connected back disability.  Service connection for substance abuse on a direct basis is already precluded by law.  38 U.S.C.A. § 1131.  A substance-abuse disability caused by a service-connected disability can be service connected under section 3.310(a) for purposes of all VA benefits, although disability compensation cannot be paid for such a disability.  VAOPGCPREC 7-99 (O.G.C. Prec. 7-99).  But based on the December 2011 opinion, there is no basis for service connection.  Once again, the Veteran denied having any depression based on a back disability, and he also attributed his substance abuse to other factors.  

As for the competency and credibility of the Veteran's own statements, the Board notes that he has not made any specific contentions other than the claim submitted through this representative.  Instead, he attributed both his depression and his substance abuse to factors other than his back disability on both VA examinations.  

Therefore, as the only opinions that address the etiology of the Veteran's disabilities find that they are not related to either service or the service connected back disability, the Board must find that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disability claimed as depression.  

Increased Evaluation

The Veteran contends that the 40 percent evaluation assigned to his service connected back disability is inadequate to reflect the impairment it causes. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

 In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Entitlement to service connection for a low back injury with strain and degenerative changes was established in a May 1979 rating decision.  A 10 percent evaluation was originally assigned for this disability.  This was increased to the current 40 percent rating in an October 1991 rating decision, effective from June 1991.  The Veteran's claim for an increased evaluation was submitted in November 2008.  

Lumbosacral strain and degenerative arthritis of the spine are both evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under this formula, some form of ankylosis must be present in order to receive an evaluation of more than 40 percent.  Unfavorable ankylosis of the entire thoracolumbar spine is rated 50 percent disabling.  Unfavorable ankylosis of the entire spine is 100 percent disabling.  Note (5) of this formula states that unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, resulting in one or more of the symptoms listed in the note.  Fixation in neutral position always represents favorable ankylosis.  38 C.F.R. § 4.71a, Code 5237, 5242.  

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

VA treatment records dated December 2007 show that the Veteran has a history of chronic back pain.  This disability was stable and the Veteran voiced no complaints.  

At a January 2009 VA examination of the spine, the Veteran reported that his back pain was becoming progressively worse.  He denied any periods of incapacitation due to his back, and he also denied any flare-ups.  The Veteran said that his knee and back disabilities affected his work and activities of daily lifting because it prohibited him from heavy lifting, bending, prolonged standing or walking.  He denied any radiating pain to the lower extremities or any other neurological symptoms.  On examination, gait and posture were normal.  Spinal curvature was normal with no spasm.  Forward flexion was to 40 degrees with pain at 40 degrees.  Extension was to 25 degrees with pain at that point.  Pain was evidenced by facial expressions and guarding.  Repetition did not result in any functional impairment due to pain, fatigue or lack of endurance.  Straight leg raising was negative bilaterally.  An X-ray study of the lumbar spine was good or normal in all regards, with no significant disc space narrowing.  The diagnosis was chronic strain of the lumbar spine.  

An additional VA examination of the spine was conducted in December 2011.  The claims folder was reviewed by the examiner.  The Veteran denied experiencing flare-ups.  Flexion was to 60 degrees with pain at 50 degrees.  Extension was to 10 degrees with pain at that point.  Range of motion was not reduced following repetitive motion, and there was no functional loss or impairment of the thoracolumbar spine.  There was no guarding or muscle spasm.  Straight leg raising was negative, and the Veteran denied radicular pain.  The examiner stated that the Veteran did not have intervertebral disc syndrome.  He added that the Veteran did not have any other findings or complications.  The examiner opined that the Veteran's disability did not impact his ability to work.  He further opined that there was no unfavorable ankylosis of the spine and no associated neurological abnormalities.  There was also no weakened movement, excess fatigability or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5237, 5242.  

The Board finds that the criteria for an evaluation in excess of 40 percent have not been met.  The evidence clearly shows that the Veteran retains some forward flexion and backwards extension.  It follows that he does not have ankylosis, and the December 2011 examiner added that there was no unfavorable ankylosis of the spine.  The Veteran's reports of increased symptoms with prolonged use have been considered, but on objective examination and testing there is no additional limitation due to pain, weakness, incoordination or fatigability with repetitive motion, and no flare-ups.  As unfavorable ankylosis of either the thoracolumbar spine or the entire spine is required for a schedular evaluation greater than 40 percent and the Veteran does not have ankylosis, his claim must fail.  

The Board has considered other bases on which to award a higher evaluation, but none lead to a favorable result for the Veteran.  The examinations both show that the Veteran does not have any associated neurological abnormalities due to his back disability, so there is no basis for a separate rating.  See 38 C.F.R. § 4.71a, Code 5237, 5242 (Note 1).  The December 2011 VA examiner states the Veteran does not have intervertebral disc syndrome, so there is no basis for an evaluation under that rating code.  38 C.F.R. § 4.71a, Code 5243.  Even if he could be evaluated under that code, the examination reports do not show any periods of incapacitation.  The rating criteria for degenerative arthritis do not provide a basis for a higher rating.  38 C.F.R. § 4.71a, Code 5003.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his back strain.  These symptoms include limitation of motion of the back and pain, all of which are provided for in the rating criteria.  The December 2011 VA examination report states that there are no other findings or complications.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities.  The December 2011 examiner found that the back disability did not interfere with the Veteran's employability.  He has not been hospitalized for his back disability.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

Entitlement to service connection, to include on a secondary basis, for a psychiatric disability claimed as depression is denied. 

Entitlement to a disability rating in excess of 40 percent for residuals of a low back strain with degenerative changes is denied. 


REMAND

The Veteran contends that he has developed disabilities of both the right and left knee.  He argues that his disabilities are either the direct result of a motor vehicle accident during active service, or have developed secondary to his service connected low back disability.  

The Veteran's knees have been examined on two occasions subsequent to the Board's June 2011 remand.  A December 2011 examiner opined that neither the right knee disability nor the left knee disability was related to active service.  An April 2012 examiner opined that the knee disabilities were not related to the Veteran's service connected back disability.  Unfortunately, both of these examinations are inadequate.  

The December 2011 examiner indicates that there was no evidence in the service treatment records that the Veteran's current degenerative joint disease was present during active duty.  He adds that there is no evidence that the Veteran's knees were symptomatic during service, and that pain had only developed fairly recently.  However, the service treatment records include an October 1978 note regarding the right knee.  The note states that the Veteran's right knee is asymptomatic "except" when he does increasing walking or running.  The diagnosis was chondromalacia patella of the right knee.  There is no indication that this record was considered by the December 2011, and it appears to contradict the statement that the knees were asymptomatic until many years after service.  There is no discussion regarding the possibility of a relationship between the diagnosis of chondromalacia patella, the motor vehicle accident, and the current diagnosis of degenerative joint disease.  Although the record is dated after the end of active service, it is still a National Guard treatment record and remains relevant.  An opinion based on an inaccurate medical history is inadequate.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

As for the April 2012 opinion, the examiner stated that it was less likely than not that the Veteran's knee disabilities were related to his service connected back disability.  The examiner explained that there was no evidence of a change in gait or body mechanics due to the back that would have placed stress on the knees.  Unfortunately, the examiner failed to provide an opinion as to whether or not the Veteran's service connected back disability may have aggravated his knee disabilities.  The Board recognizes that the reasons and bases provided in support of the opinion would seemingly preclude any such aggravation, but is unable to make this inference on its own.  See Colvin v. Derwinski, 1 Vet. App. 175 (1999).  

In regards to the Veteran's claim for TDIU, as the outcome of his claims for service connection for his knee disabilities may have a bearing in that matter, it is inextricably intertwined with the claims for service connection for a knee disability.  These claims must be considered together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Finally, service connection for left hip strain with limitation of extension and left hip strain with limitation of flexion has been established since the most recent consideration of the Veteran's claim for TDIU by the RO.  The effects of these disabilities on the Veteran's employability must first be considered by the RO in order to protect his right to due process.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of his knees.  The claims folder must be provided to the examiner, and the examiner must indicate that it has been reviewed.  All electronic records must also be identified and reviewed.  All indicated tests and studies should be conducted.  After completion of the examination and review of the record, the examiner should attempt to express the following opinions:
a) Is it as likely as not that the Veteran's right knee disability was incurred due to active service? 
b) If (a) is negative, is it as likely as not that the Veteran's right knee disability was incurred due to his service connected back disability or left hip disability? 
c) If both (a) and (b) are negative, is it as likely as not that the Veteran's right knee disability was aggravated (increased in disability beyond the natural progression) by his service connected back disability or left hip disability? 
d) Is it as likely as not that the Veteran's left knee disability was incurred due to active service? 
e) If (d) is negative, is it as likely as not that the Veteran's left knee disability was incurred due to his service connected back disability or left hip disability? 
f) If both (d) and (e) are negative, is it as likely as not that the Veteran's left knee disability was aggravated by his service connected back disability or left hip disability? 

The examiner should provide the reasons and bases for all opinions.  The examiner must discuss the significance, if any, of the October 1978 service treatment record with the diagnosis of chondromalacia of the right knee and the possibility of a relationship to the motor vehicle accident and the current diagnosis.  If the examiner finds that they are unable to provide any portion of the requested opinions without resort to speculation, the reasons and bases for this opinion should be provided, and if there is any missing evidence that might enable the examiner to provide the requested opinion, it should be identified.  

2.  After the completion of the examination, review the examination report to ensure that all portions of the requested opinion have been provided and it is otherwise full and complete.  

3.  After the development requested above has been completed to the extent possible, review the record.  The claim for TDIU should be readjudicated based on all service connected disabilities.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


